The opinion of the Court was delivered by
Weston C. J.
The justices had jurisdiction of the subject matter, , in regard to which the plaintiffs seek relief. It was in its nature of a judicial character. No appeal lies from their decision. This Court has a superintending power over inferior tribunals. As the proceedings of the justices were not according to the course of the common law, a writ of certiorari is the regular process from this Court, under which their errors are to be examined and corrected.
The justices appear and move, that the writ of certiorari be quashed, because it was issued, without serving a rule upon Brewster, the debtor discharged from arrest, to show cause. And they rely upon the case of the Commonwealth v. Downing & al. 6 Mass. R. 72, where a writ of certiorari was quash-' ed, because a rule had hot been served on the opposite party to show cause. The order of court upon the petition in this case, would have justified, and perhaps required, the service of the rule upon Brewster. But as it was served upon the justices who appeared before the writ issued, and as a scire facias has been served upon Brewster, and the case has been fully argued in his behalf,. upon the merits, the motion interposed by the justices is overruled.
The disclosure before the justices was made in pursuance of the St. of 1835, c. 195. That required a full disclosure of the actual state of his affairs, and of all his estate, property, rights and credits. It is only upon such a disclosure, that the St. of 1839, c. 412, § 1, makes provision for the appraisement of the property disclosed, not exempt from attachment, and which cannot be come at to be attached. The debtor declined to make the full disclosure required of him by the statute. We are therefore very clear, that the subsequent proceedings were not warranted by law, and they are accordingly quashed.